DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the preliminary amendment dated 12/4/20.  At this point claim 1 have been amended and claims 2-21 have been added. Thus, claims 2-21 are pending in the instant application.
	The instant application having Application No.  17/112,864 has a total of  20 claims pending in the application, there are  3  independent claims and  17  dependent  claims, all of which are ready for examination by the examiner.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 12/4/20, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.





2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,229. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claim 2 of the instant application would be anticipated and/or rendered obvious by claim 2 (which further includes the limitations of claim 1) of the US Patent.  The examiner notes that claim 2 of the instant application includes the limitation “wherein the request comprises a revocation of the one or more privileges assigned to at least one of the root entity or the first entity” which is not discussed by claim 1 of the US Patent, but further discussed in claim 2 of the US Patent.  The remaining claims 3-21 of the instant application would be rejected under a similar rationale as above in view of claims 3-20 of the US Patent.  Thus, the claims of the instant application are not patentably distinct from the US Patent for the reasons set forth above.  

3.  ALLOWABLE SUBJECT MATTER
Claims 2-21 would be allowable if the double patenting rejection(s), set forth in this Office action, were overcome.  

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Kocher (US 20140044265 A1), which teaches a mechanism for providing secure feature and key management in integrated circuits is described. An example integrated circuit includes a secure memory to store a secret key, and a security manager core, coupled to the secure memory, to receive a digitally signed command, verify a signature associated with the command using the secret key, and configure operation of the integrated circuit using the command; 
Smith (US 20040221036 A1), which teaches a method and mechanism for enabling access to a protected register in a client. A system including multiple clients, such as components and devices, is coupled to a service processor which is configured to manage the system. Clients which are managed by the service processor include control and status registers which are protected from access by unauthorized entities. Access rights for particular registers may be restricted to only the service processor. Clients include a timer which the service processor periodically updates. In the event 
Eom (US 8387117), which teaches a context-aware role-based access control system and a control method thereof. The context-aware role-based access control system includes: a context-aware user assignment manager (CAUAM) for performing a role assignment function, a role delegation function, or a role revocation function for a user according to a context of the user, based on a preset context request condition; a context-aware permission assignment manager (CAPAM) for performing a permission modification, a permission restoration, and a personalized permission modification for a permission, which the role has, according to changes in the context of the user; an information repository for storing a user profile and context information; and an access control manager (ACM) for controlling the context-aware user assignment manager, the context-aware permission assignment manager, and the information repository, and processing an access control request. Accordingly, more efficient access control can be achieved in ubiquitous environments where the context of the user dynamically changes;
Patil (US 20170366974 A1), which teaches a mobile device includes a memory having at least one delegated administrator stored thereon, the delegated administrator is configured to apply a policy to the mobile device based on at least one permission a 
Felt (US 20130125210 A1), which teaches methods and systems for preventing permission re-delegation among applications are disclosed herein. The method includes accepting a message requesting access to a user-controlled resource from a requester application at a deputy application and reducing a first permissions list of the deputy application to a second permissions list. The second permissions list includes an overlap of permissions between the deputy application and the requester application. Moreover, the method also includes sending the message from the deputy application to a computing system via an application programming interface (API), wherein the computing system is configured to reject the message if the second permissions list of the deputy application does not permit access to the user-controlled resource;
Spears (US 20120246718 A1), which teaches systems and methods are provided for delegating permissions of a content provider for a content item to a delegate. In a graphical interface, a content selection input is configured to receive a selection of a content item from a plurality of content items to be delegated. A delegate selection input is configured to receive an identification of a delegate to which the permissions are to be assigned. The interface includes a plurality of permissions assignment inputs, where a permissions assignment input identifies a particular action and is configured to receive a selection of a permission type for the particular action. 
Endo (US 20140101320 A1), which teaches a management apparatus of a sub-system receives, from a main system, management information including information about each resource of processor resource, storage resource, network resource, which are used by a user with the main system. The management apparatus of the sub-system reserves, in the sub-system, the storage resource for storing data of the user held by the main system and the minimum network resource for receiving the data, on the basis of the management information received. The management apparatus of the sub-system uses the reserved network resource to receive the data from the main system, and stores the data to the reserved storage resource. The management apparatus of the sub-system reserves, in the sub-system, the network resource and the processor resource used by the user with the main system, on the basis of the received management information when the user is allowed to use the second system. 

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 2-21 have received a first action on the merits and are subject of a first action non-final.
  b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137